Citation Nr: 1117932	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  03-18 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a blood disorder secondary to hepatitis C.

2.  What evaluation is warranted for hepatitis C from March 29, 2000, to June 17, 2004?

3.  What evaluation is warranted for hepatitis C since June 18, 2004?

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Leann Baker


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION


The Veteran served on active duty from April 1971 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board in April 2005, among other actions, remanded the issues of entitlement to service connection for hepatitis C, PTSD, and a blood disorder for additional development.

In a December 2005 rating decision entitlement to service connection for hepatitis C was granted and the disorder was assigned a 10 percent evaluation effective March 29, 2000.  The Veteran appealed the initial rating assigned.

In February 2007, the Board remanded these matters so that additional development of the evidence could be conducted, to include issuing a statement of the case on the issue of an increased rating for hepatitis C.  After the RO issued a statement of the case on that issue, the Veteran perfected an appeal.  

In May 2008, the Board denied entitlement to direct service connection for a blood disorder, and remanded the issues of entitlement to service connection for PTSD and a blood disorder secondary to hepatitis C; and the question of entitlement to an increased rating for hepatitis C.

Various ratings decisions dated from 2008 to 2010 and filed in a temporary file reflect that the RO has assigned a 20 percent disability rating for hepatitis C effective June 18, 2004, in an unknown rating decision.  Therefore, the issues are as stated on the title page.

In a December 2010 statement, the representative noted that the Veteran has severe depression.   The United States Court of Appeals for Veterans Claims (the Court) has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the appellant is already service connected for a depressive disorder secondary to hepatitis C, and he has specifically limited his claim to the issue of entitlement to service connection for PTSD.  Therefore, because the Veteran clearly limited his current claim to only service connection for PTSD, and not for any other psychiatric disorder, the Board's jurisdiction is limited.  38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a claim of entitlement to service connection for a psychiatric disorder other than PTSD and depression, he must file such a specific claim with the RO.

The issue of entitlement to service connection for a gastrointestinal disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board also notes that in April 2005, it denied the reopening of a claim of entitlement to service connection for a stomach ulcer.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All issues, save entitlement to service connection for a blood disorder secondary to hepatitis C, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

The competent medical evidence shows that coagulopathy is caused by hepatitis C.


CONCLUSION OF LAW

Coagulopathy was incurred due to a service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

There are multiple competent medical opinions relating coagulopathy to the Veteran's hepatitis C.  In May 1994, Dr. Rose, a private doctor, opined that the coagulopathy seemed to be related to his liver disease.  In October 1994 and February 1995, Dr. Ortel, an assistant professor of medicine at Duke University, stated that coagulopathy was most likely related to the appellant's liver disease that was secondary to hepatitis C.  March 1995, May 2001, May 2006, October 2008, and June 2010 VA treatment records contain assessments of coagulopathy secondary to liver disease.  A VA doctor opined in February 2006 that the claimant had clearly documented coagulopathy from advanced liver disease due to hepatitis C.  That doctor, an assistant professor of medicine, noted that laboratory findings from March 1994 indicated the presence of coagulopathy from underlying liver disease.  A VA doctor opined in April 2007 that the claimant's only known coagulopathy is due to his hepatitis C-induced liver disease.  

There is no competent evidence indicating that coagulopathy is not caused by hepatitis C.  Hence, secondary service connection is in order.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310(b).
 
The benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for coagulopathy, secondary to hepatitis C, is granted.


REMAND
 
In the May 2008 remand, the Board directed the Appeals Management Center (AMC) to obtain all available treatment records pertaining to care for PTSD.  A computerized problem list from the Durham VA Medical Center shows that a diagnosis of PTSD was entered on July 23, 2007.  Though the AMC obtained records from September 2007 to November 2010 from that facility, it did not obtain any records dated in July 2007.  

Moreover, the AMC did not prepare a summary of the Veteran's alleged service stressors, as directed by the Board in its May 2008 remand.  Further, according to the service department, copies of the morning reports for the 79th Transportation Company for the period from September 17, to November 25, 1971, were found and were supposedly furnished to the AMC.  Accordingly to the AMC, however, the records were never received.  The AMC must make another attempt to obtain these records if they were not actually received.  In light of the above, the AMC did not comply with the directives of the May 2008 remand.  Stegall v. West, 11 Vet. App. 268 (1998).
With respect to his claim of entitlement to service connection for posttraumatic stress disorder since the last remand the appellant has made new allegations regarding in-service stressors that he believes led to his development of posttraumatic stress disorder.  In this regard, at an October 2010 VA PTSD examination, the Veteran alleged that in April 1972 a soldier was "playing with C4" (Composition C4 is a plastic explosive.) when he killed himself and others.  The appellant alleges that he witnessed the aftermath of the explosion.  The representative in her December 2010 statement asserted that the Veteran experienced combat, including witnessing fellow soldiers wounded and killed, and that he lived in constant fear for his life.  
Given that the appellant has reported the year and month of the alleged accidental explosion, the RO conduct further development.  Although the AMC requested that the claimant provide additional stressor information in a May 2008 correspondence, the appellant should be afforded one last opportunity to provide stressor information.  Furthermore, given what the appellant alleged in June 2008 about being in fear of Vietnamese who performed laundry duties, and the representative's December 2010 statement, in adjudicating the PTSD claim the RO must consider the recent amendments to 38 C.F.R. § 3.304(f).  75 Fed.Reg, 39852, 41092 (July 13 and 15, 2010).

As noted above, additional records from the Durham VA Medical Center need to be obtained.  Also, the February 2006 VA medical opinion report shows that electronic records from Duke University were reviewed.  Moreover, an October 2006 VA treatment record reflects that the Veteran was considering treatment at Maria Parham Hospital in Henderson, North Carolina for his liver disease.  A May 2007 VA treatment record reveals that the appellant was planning follow-up treatment at the University of North Carolina at Chapel Hill for his liver disease.  The RO must obtain all records from Duke University and the University of North Carolina at Chapel Hill regarding treatment for either a liver disease or a psychiatric disorder since March 2000, as well as any records from Maria Parham Hospital in Henderson, North Carolina regarding treatment of liver disease since March 2000.  The RO should also afford the Veteran one last opportunity to identify any other relevant treatment records.

The Veteran was apparently last formally examined for his hepatitis in April 2001, although he may have been examined in conjunction with the unknown rating decision assigning a 20 percent disability rating for the disorder effective June 18, 2004.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).   In addition, another examination is necessary to attempt to distinguish between the symptomatology of the hepatitis and the symptomatology of the service-connected cirrhosis, depression, and coagulopathy.

Finally, all temporary files must be associated with his claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must associate all temporary files with his claims file.

2.  The RO must ask the Veteran to identify all treatment for his liver disease since March 2000, and for a posttraumatic stress disorder from March 2002.  The RO must attempt to obtain all medical records pertaining to treatment of the appellant's PTSD and liver disorders from Duke University and the University of North Carolina at Chapel Hill since March 2000; as well as any identified records from Maria Parham Hospital in Henderson, North Carolina since March 2000.  

The RO must also obtain all medical records pertaining to treatment for posttraumatic stress disorder and all liver disorders from the Durham VA Medical Center from August 2005 to February 2006; June to September 2007, to specifically include any treatment record dated July 23, 2007; and from November 2010.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified Federal record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

3.  The RO should contact the Veteran and invite him to submit any evidence which would assist in independently verifying the specific circumstances of any claimed in-service stressor, such the dates, locations, units involved.  He should provide identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment.  The appellant is hereby notified that this information is vital.  Any failure to provide the information will, more likely than not, impair VA's ability to verify his claimed stressors.  With any information provided, the RO should review the file and prepare a summary of the claimant's alleged service stressors.  This summary to be prepared by the RO must be prepared whether or not the Veteran provides an additional statement, as requested above.

4.  The RO must contact the service department and obtain copies of the morning reports for the 79th Transportation Company for the period from September 17, to November 25, 1971, and associate them with the claims file.  If the RO cannot locate them, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must be given an opportunity to respond.

5.  After completion of all of the foregoing, and regardless of the appellant's response, this REMAND, a copy of the Veteran's DD 214, and a copy of all service personnel records must be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) in order to attempt to verify the Veteran's alleged involvement in witnessing the aftermath of an accidental explosion in April 1972 while serving with the Army's 608th Transportation Company (Direct Support).  Development is also required for any other identified in-service stressor provided the appellant offers sufficient information to attempt verification.  A negative response must be provided if JSRRC cannot verify any claimed Veteran's claimed stressor.  If records are not available, or if the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file, and the Veteran notified in writing.
 
6.  If, and only if, RO concludes that at least one of the claimed stressors is independently verified by the JSRRC or otherwise, then, after completion of all of the above development, the Veteran is to be afforded a VA medical examination by a psychiatrist.  The purpose of any examination is to ascertain the etiology of any diagnosed posttraumatic stress disorder.  The claims folder in its entirety must be furnished to the examiner for use in the study of this case.  The examiner is to conduct a comprehensive psychiatric evaluation.  Any indicated diagnostic studies, including psychological testing and PTSD subscales, must be accomplished if deemed warranted by the examiner.  All established psychiatric diagnoses are then to be fully set forth.  

Following the examination, the psychiatrist is to address the following with full supporting rationales:

Does the Veteran meet the diagnostic criteria for posttraumatic stress disorder under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994)?  If so, is it at least as likely as not that the disorder is the result of any independently verified in-service event?  The discussion must include the examiner's opinion as to the presence or absence of link between current symptoms of the Veteran and any independently verified stressor.

Use by the examiner of the "at least as likely as not" language in formulating a response is required.

In preparing any opinions, the reviewing doctor must note the following terms:
 
????It is due to" means 100 percent assurance of relationship.
???It is at least as likely as not" means 50 percent or more.
???It is not at least as likely as not" means less than a 50 percent chance.
???It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed posttraumatic stress disorder is unknowable.  The VA physician must append a copy of his or her curriculum vitae to the medical opinion report. 
 
7.  Thereafter, the Veteran must be afforded a VA examination by a gastroenterologist.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating digestive-system disabilities, the physician is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to hepatitis C.  The nature and extent of cirrhosis, depression, and coagulopathy must be carefully distinguished.  If the appellant's liver pathology cannot be separated between symptoms of hepatitis and symptoms of cirrhosis, depression, and coagulopathy, that fact must be stated and explained in full.  A complete rationale for any opinion offered must be provided.  The VA gastroenterologist must append a copy of his or her curriculum vitae to the examination report. 

8.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

9.  After the development requested is completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
10.  Thereafter, the RO must readjudicate the issues on appeal, to include consideration of the recent amendment to 38 C.F.R. § 3.304(f) published at 75 Fed.Reg, 39852, 41092 (July 13 and 15, 2010).  If any benefit sought on appeal remains denied, the Veteran, with a copy to his representative, must be provided a supplemental statement of the case.  If the Veteran fails to show for his VA examination, the supplemental statement of the case must cite to 38 C.F.R. § 3.655 (2010).  A reasonable period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


